Citation Nr: 0307950	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  93-00 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected interstitial keratitis, currently evaluated 
as 70 percent disabling.

2.  Entitlement to special monthly compensation at the rate 
payable pursuant to 38 U.S.C. § 1114(s) in addition to that 
payable pursuant to 38 U.S.C. § 1114(l) and (p).


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on duty from July 1950 to June 1954 and 
from August 1954 to April 1963.  

Procedural history

These matters come to the Board of Veterans' Appeals (the 
Board) on appeal of a February 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied the veteran's claim of 
entitlement to a disability rating in excess of 30 percent 
for interstitial keratitis and denied entitlement to a rating 
in excess of 60 percent for Meniere's disease.  

The veteran's appeal was previously before the Board in April 
1996, at which time the Board, inter alia, denied entitlement 
to increased ratings for interstitial keratitis and Meniere's 
disease.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  Based on a joint motion for remand, in an August 
1997 order the Court dismissed certain issues and remanded 
the issues of increased ratings for interstitial keratitis 
and Meniere's disease to the Board.  The Board in turn 
remanded these issues to the RO in April 1998.

In a November 1998 rating decision the RO increased the 
rating for Meniere's disease from 60 to 100 percent.  The 
Board finds that the issue of an increased rating for 
Meniere's disease is no longer in contention.  See Hamilton 
v. Brown, 4 Vet. App. 528, 537 (1993)(en banc), aff'd, 
39 F.3d 1574 (Fed. Cir. 1994) [a notice of disagreement 
ceases to be valid if the RO grants the maximum benefit 
available].  In the November 1998 rating decision the RO also 
awarded special monthly compensation in accordance with 
38 U.S.C.A. § 1114(s) based on the veteran having one 
disability rated at 100 percent (Meniere's disease) and 
additional disabilities independently rated at 60 percent or 
higher.  The RO assigned an effective date in May 1995 for 
the 100 percent rating for Meniere's disease and  special 
monthly compensation payable pursuant to 38 U.S.C.A. 
§ 1114(s).  The veteran then perfected an appeal as to the 
effective date assigned for the higher rating for Meniere's 
disease, and as to the matter of payment of special monthly 
compensation at the higher rate payable pursuant to 
38 U.S.C.A. § 1114(l).

In an August 1999 decision the Board awarded an effective 
date in August 1990 for the 100 percent rating for Meniere's 
disease and remanded the issues of entitlement to an 
increased rating for interstitial keratitis and entitlement 
to special monthly compensation at the 38 U.S.C.A. § 1114(l) 
rate to the RO.  In a September 1999 rating decision the RO 
assigned an effective date in August 1991 for the grant of 
special monthly compensation payable pursuant to 38 U.S.C.A. 
§ 1114(s).  The veteran perfected an appeal of the effective 
date assigned for the award of special monthly compensation, 
claiming that he was entitled to an effective date in August 
1990.

On return of the appeal to the Board, in a March 2000 
decision the Board granted entitlement to special monthly 
compensation at the rate payable pursuant to 38 U.S.C.A. 
§ 1114(l) based on the veteran being in need of regular aid 
and attendance and denied entitlement to an effective date 
prior to August 1991 for the award of special monthly 
compensation at the 38 U.S.C.A. § 1114(s) rate.  The Board 
again remanded to the RO the issue of an increased rating for 
interstitial keratitis.  

In an April 2000 rating decision the RO effectuated the 
Board's March 2000 decision by discontinuing the special 
monthly compensation payable at the 38 U.S.C.A. § 1114(s) 
rate effective May 6, 1995, and awarding special monthly 
compensation at the 38 U.S.C.A. § 1114(l) rate effective on 
the same day.  The veteran has perfected an appeal of the 
termination of the special monthly compensation payable in 
accordance with 38 U.S.C.A. § 1114(s), in essence contending 
that he is entitled to both rates of special monthly 
compensation, 
(l) and (s).  The veteran also perfected an appeal as to the 
effective date assigned for the award of special monthly 
compensation at the 38 U.S.C.A. § 1114(l) rate.  

In a January 2001 decision the Board awarded an effective 
date of August 20, 1990 for the award of special monthly 
compensation based on the need for aid and attendance under 
38 U.S.C.A. § 1114(l).  The veteran has continued to assert 
that he should retain simultaneous entitlement to both rates 
of special monthly compensation currently and in computing 
the amount of his retroactive benefits.

The issue of entitlement to an increased rating for 
interstitial keratitis was again remanded to the RO by the RO 
in January 2001 for additional development.  While the case 
was pending at the RO, in a May 2002 rating decision the RO 
increased the rating for interstitial keratitis from 30 to 
70 percent on an extra-schedular basis, in accordance with a 
determination made by the Director of the Compensation and 
Pension Service.  The veteran has continued to express 
disagreement with the disability rating assigned for the 
service connected eye disorder.  The development requested by 
the Board in January 2001 has been completed to the extent 
possible and the case returned to the Board for further 
consideration of the consolidated appeal.

For good cause shown, the veteran's motion for advancement of 
this appeal on the Board's docket has been granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2002).

Other issues not currently on appeal

In a May 2002 rating decision the RO denied the veteran's 
claim of entitlement to specially adapted housing or a 
special home adaptation grant.  In a statement received at 
the Board in January 2003 the veteran expressed disagreement 
with that decision, contending that he requires home 
adaptations because he has difficulty ambulating due to 
Meniere's disease.  That statement cannot be construed as a 
notice of disagreement with the RO's decision because it was 
submitted directly to the Board, not the RO as is required by 
law.  See 38 C.F.R. § 20.201 (2002); see also Gallegos v. 
Gober, 289 F.3d 1309, 1314 (Fed. Cir. 2002) [to constitute a 
valid of notice of disagreement the document must be filed 
with the agency of original jurisdiction].  Accordingly, that 
matter is not now in appellate status.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.

The veteran has indicated in multiple statements that he is 
entitled to the higher rate of special monthly compensation 
based on the need for regular aid and attendance which is 
authorized by 38 U.S.C.A. § 1114(r).  In a March 2003 
statement he also raised the issue of entitlement to a 
disability rating for tinnitus, separate from the 100 percent 
rating that has been assigned for Meniere's disease.  Those 
issues have not yet been adjudicated by the RO and are thus 
also not in appellate status.  Those issues are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  Interstitial keratitis is manifested by central visual 
acuity in the right eye of 20/60 and in the left eye of 
15/200, and average contraction of the visual fields in both 
eyes to 50 degrees.

2.  The veteran was awarded entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person due to the manifestations of 
Meniere's disease.

3.  Other than Meniere's disease, the veteran has no service-
connected disability rated as 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
70 percent for interstitial keratitis are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.75, 
4.76, 4.76a, 4.83, 4.84a, Diagnostic Codes 6001, 6076 and 
6080 (2002).

2.  Entitlement to special monthly compensation at the rate 
payable pursuant to 38 U.S.C. § 1114(s) in addition to that 
payable pursuant to 38 U.S.C. § 1114(l) and (p) is not shown 
as a matter of law.  38 U.S.C.A. §§ 1114 (West 2002); 
38 C.F.R. §§ 3.350, 4.14, 4.25 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to his service-connected eye disability, which 
is currently rated as 70 percent disabling, the veteran 
contends that he is entitled to separate schedular disability 
ratings for the loss of central visual acuity and loss of the 
fields of vision that, when combined, would total 
100 percent.  He also contends that he is entitled to payment 
at both the (l) and (s) rates under 38 U.S.C.A. § 1114.  
Specifically, he contends that the RO erred in terminating 
his special monthly compensation payable at the 38 U.S.C.A. 
§ 1114(s) rate when awarding special monthly compensation at 
the 38 U.S.C.A. § 1114(l) rate because the statute does not 
prohibit the simultaneous entitlement to two special monthly 
compensation rates for the same disability.

In the interest of clarity, the Board will separately address 
the two issues on appeal.
1.  Entitlement to a disability rating in excess of 
70 percent for interstitial keratitis.
The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; Dyment 
v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.159 (2002).  The Board further finds that development of 
the issue on appeal has proceeded in accordance with the laws 
and regulation.  

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in May 1998 by instructing him to 
identify all medical care providers who had treated him for 
interstitial keratitis, and to provide authorizations for the 
release of medical information for each such source.  The 
veteran responded to that notice by stating that, based on 
his interpretation of the Court's August 1997 order, the 
decision regarding his entitlement to a higher rating was to 
be based on the evidence then of record; that the RO should 
award a 50 percent rating without any additional development 
based on the Court's order; that the only reason the RO was 
undertaking additional development was to justify the denial 
of a higher rating; and that he would not be submitting any 
additional information or evidence.  The RO contacted him by 
phone in July 1998 in order to determine whether he had any 
current medical evidence, but he did not identify any 
treatment sources.  In March and August 1999, April 2000, and 
February 2001 the RO again asked the veteran to identify his 
medical care providers so that his medical records could be 
obtained, to which he again replied that he would not be 
submitting any evidence.

The RO provided the veteran supplemental statements of the 
case in October 1992, November 1992, August 1995, November 
1998, November 1999, July 2000 and May 2002.  In those 
documents the RO informed the veteran of the regulatory 
requirements for establishing entitlement to a higher rating, 
and the rationale for determining that the evidence he had 
then submitted did not show that those requirements were met.  
In the multiple remands to the RO the Board informed the 
veteran of the deficiencies in the available evidence, and 
the evidence required to resolve those deficiencies.

Significantly, in a March 2003 letter the Board informed the 
veteran of the provisions of the VCAA regarding VA's duty to 
inform him of the evidence needed to substantiate his claim 
and to assist him in obtaining the relevant evidence.  The 
Board informed the veteran of the specific evidence required 
to establish entitlement to a higher rating, what he was 
required to do in developing that evidence, and what VA would 
do to assist him.  The Board also instructed him to submit 
any evidence in his possession that was relevant to the issue 
of entitlement to a higher rating for interstitial keratitis.  
The veteran responded to the Board's March 2003 notice by 
stating that, in his opinion, the evidence of record was 
sufficient to establish entitlement to a higher rating.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the veteran of the evidence needed to substantiate 
his claim.

Duty to assist

The statute and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2002).  

The veteran has submitted the reports of private 
ophthalmology examinations in support of his appeal.  The VA 
medical center (MC) provided him ophthalmology examinations 
in June 1992, January 1993, June 1995, August 1999, September 
1999, April 2001 and August 2001.  In addition, the RO 
obtained medical opinions based on review of the examination 
reports in October 1998 and July 2000. 

The Board notes that an extensive amount of development has 
been undertaken in this case over its 12-year history, as 
detailed in the procedural history provided in the 
Introduction above.  Over the course of developing the 
original claim and remanded appeal the veteran has been 
accorded the opportunity to present evidence and argument, 
and he has done so.  He has not indicated the existence of 
any other evidence that is relevant to his appeal, and indeed 
has asserted that the evidence now of record is sufficient.  
The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).
Relevant Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  

Schedular criteria

Keratitis is rated from 10 to 100 percent for impairment of 
visual acuity or field loss, pain, rest requirements, or 
episodic incapacity, combining an additional rating of 
10 percent during continuance of active pathology.  The 
minimum rating during a period of active pathology is 
10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6001 (2002).  

Ratings on account of visual impairment are, when 
practicable, to be based on examination by specialists, 
including uncorrected and corrected central visual acuity for 
distance and near based on the Snellen's test type or its 
equivalent.  The best distant vision obtainable after best 
correction will be the basis of rating.  38 C.F.R. § 4.75 
(2002).  In applying the ratings for impairment of visual 
acuity, a person not having the ability to read at any one of 
the scheduled steps or distances, but reading at the next 
scheduled step or distance, is to be rated as reading at this 
latter step or distance.  That is, a person who can read at 
20/100 but who cannot read at 20/70, should be rated as 
seeing at 20/100.  38 C.F.R. § 4.83 (2002).

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  The 
usual perimetric methods will be employed, using a standard 
perimeter and three millimeter white test object.  At least 
16 meridians 22 1/2 degrees apart will be charted for each eye.  
The charts will be made a part of the report of examination 
and not less than two recordings, and three when possible, 
will be made.  The minimum limit for this function is 
established as a concentric central contraction of the visual 
field to five degrees.  This type of contraction of the 
visual field reduces the visual efficiency to zero.  
38 C.F.R. § 4.76 (2002).

The extent of contraction of the vision field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in table III.  The degrees lost are then added 
together to determine total degrees lost.  This is subtracted 
from 500.  The difference represents the total remaining 
degrees of visual field.  The difference divided by eight 
represents the average contraction for rating purposes.  
38 C.F.R. § 4.76a (2002)



Table III -- Normal visual Field Extent at 8 Principal 
Meridians
	
Meridian					Normal degrees
Temporally							85
Down temporally						85
Down								65
Down nasally							50
Nasally							60
Up nasally							55
Up								45
Up temporally						55

  Total								500


Extraschedular evaluation

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical. See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
(2002) provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Standard of review

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See 38 U.S.C.A. § 7104 (West 
2002); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002); ; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Factual Background

In a September 1965 rating decision the RO effectuated a July 
1965 decision of the Board by establishing service connection 
for bilateral interstitial keratitis with mixed astigmatism.  
A 10 percent rating was assigned.  The medical evidence then 
of record showed that the corrected central visual acuity was 
20/25 in the veteran's right eye and 20/70 in the left eye, 
with no evidence of impairment of the field of vision.

The 10 percent rating was in effect until February 1967, at 
which time the RO increased the rating from 10 to 20 percent.  
The increased rating was based on medical evidence showing 
that the uncorrected visual acuity in the right eye was then 
20/40, and in the left eye was 20/200.  The 20 percent rating 
was increased to 30 percent in November 1970, at which time 
testing showed the visual acuity to be 20/25 in the right eye 
and 20/400 in the left.  The 30 percent rating has been in 
effect since then, and is a protected rating.  See 
38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951 (2002).

In a March 1972 rating decision the RO revised the definition 
of the service-connected eye disability to consist of the 
residuals of bilateral interstitial keratitis with mixed 
astigmatism, bilateral vitreous floaters, and bilateral 
chorioretinitis (inactive).

Effective in August 1990, the veteran was awarded a 
100 percent schedular rating for Meniere's disease.

In conjunction with his August 1991 claim for an increased 
rating for the eye disability, the veteran submitted the 
report of a February 1990 vision examination showing that the 
uncorrected visual acuity was 20/40 in the right eye and 
20/300 in the left eye, with a permanent loss of vision in 
the left eye that glasses could not improve.  In  statements 
beginning in June 1992 the veteran reported that he was 
unable to wear eye glasses because doing so aggravated the 
symptoms of Meniere's disease.  

A VA ophthalmology examination in June 1992 showed the 
veteran's best visual acuity in the right eye at near of 
20/20-2 and far at 20/50-3.  His best visual acuity in the 
left eye was 20/200+1 at near and 20/100 at far.  In terms of 
any visual field defects the examiner found that there was 
"some difficulty" with the superior field in both eyes to 
finger count, which was consistent with eye lid examination.  
The examiner determined that the veteran had dermatochalasis 
of both upper lids with xanthelasma in the medial aspect of 
both upper lids.  The examination resulted in diagnoses of 
probable posterior polymorphous corneal dystrophy of both 
eyes; chorioretinal scarring of the periphery of the left 
eye; pigment changes in the macula consistent with age-
related macular degeneration, contributing to the decreased 
vision in the left eye; a refractive error with astigmatism 
in both eyes; early cataracts consistent with 20/25 and 20/30 
visual acuity; and dermatochalasis with decreased visual 
fields in both eyes.  The examiner stated that the major 
contributor to decreased visual acuity was corneal dystrophy 
(caused by keratitis).  

In a May 1993 addendum to the report the examiner stated that 
people with Meniere's disease could be intolerant to 
correction of an astigmatism and that the veteran reported 
being intolerant, but that there was no objective test to 
evaluate whether he could or could not wear eye glasses.  She 
also stated that the visual acuity shown in the June 1992 
examination was the veteran's best corrected, which was 
standard in conducting vision examinations.  

A VA eye examination in January 1993 revealed near visual 
acuity in the right eye of 20/50 and in the left eye of 
finger count at four feet, without correction.  The distant 
visual acuity was Jaeger 2 in the right eye and 20/400 in the 
left, without correction.  The examiner then noted that the 
veteran was unable to wear glasses because they made him 
dizzy.  The examiner also found that the veteran had 
dermatochalasis with xantheloma in both upper lids.

During a June 1995 VA ophthalmology examination the veteran 
again reported that he was unable to wear eye glasses, which 
he attributed to Meniere's disease.  Testing showed best 
corrected visual acuity at distance of 20/40-1 in the right 
eye and 20/100 in the left eye.  Best corrected near vision 
was Jaeger 1+ in the right eye and five minus on the left.  
Examination also revealed dermatochalasis of 3+ on the right 
and 2+ on the left, which the examiner found could interfere 
with the superior visual field.  The examiner noted that the 
veteran reported being intolerant to glasses, although he had 
good correctable visual acuity in the right eye.

The veteran registered a number of complaints pertaining to 
the June 1995 examination, which generally involve the 
examiner's finding that the veteran was uncooperative in 
completing the examination.  Due to his complaints the VAMC 
attempted to schedule an ophthalmology examination for the 
veteran with a private physician, but the veteran refused to 
attend another examination.  

The Board observes in passing that the veteran argues that 
the June 1995 examination report should not be considered in 
determining the appropriate rating.  No legal basis was 
provided in support of that contention, which is in fact 
contrary to law.  See 38 U.S.C. § 7104(a), which mandates 
that "[d]ecisions of the Board shall be based on the entire 
record in the proceeding and upon consideration of all 
evidence and material of record . . . ".   See also Willis v. 
Derwinski, 1 Vet. App. 66, 70 (1991) ["[t]he conclusion of 
the examining VA [physician] is a medical conclusion, one 
which the BVA is not free to ignore or disregard."].  The 
examination report will, therefore, be considered in 
evaluating the eye disorder.  

Following the Board's April 1998 remand to the RO, the 
veteran submitted the report of a March 1997 central 
threshold test to show a decrease in his fields of vision.  
The Board notes that the central threshold test (Humphrey 
vision field test) does not use a standard perimeter with at 
least 16 meridians 22 1/2 degrees apart, or denote the extent 
of the remaining vision fields in each of eight 45 degree 
principal meridians.  The central threshold test cannot, 
therefore, be used in determining the degree of loss of the 
fields of vision for VA rating purposes.  38 C.F.R. §§ 4.76, 
4.76a (2002).

The veteran also presented March 1997 Goldman vision field 
charts from a private ophthalmologist that were based on the 
eight 45 degree principal meridians.  The private 
ophthalmologist did not, however, provide an analysis of the 
findings resulting from the vision field testing.  The RO 
therefore forwarded the test results to a VA ophthalmologist 
for evaluation.  The VA ophthalmologist reviewed the test 
results and in an October 1998 report found that the Goldman 
vision field chart was  indicative of non-specific superior 
vision field loss in both eyes.  The VA ophthalmologist also 
reviewed the medical records in the veteran's claims file, 
and found that the reference in the June 1995 examination 
report to dermatochalasis was significant.  The VA 
ophthalmologist determined that the deficit in the superior 
vision fields was due to the dermatochalasis.  The 
ophthalmologist did not provide a median by median 
interpretation of the Goldman vision field charts.  

Based on the criteria listed in 38 C.F.R. § 4.76a (2002), the 
interpretation of the Goldman vision field charts is as 
follows.  [Based on the shapes of the vision fields, it is 
apparent that the chart annotated findings as pertaining to 
the left eye when they actually pertained to the right eye, 
and vice versa.  The table below presents the corrected 
information.]  


Right eye:

Meridian			Normal degrees	Remaining		Loss
Temporally				85			90		0
Down temporally			85			87		0
Down					65			58		7
Down nasally				50			55		0
Nasally				60			50		10
Up nasally				55			55		0
Up					45			48		0
Up temporally			55			62		0

  Total					500					17

Left eye:

Meridian			Normal degrees	Remaining		Loss
Temporally				85			85		0
Down temporally			85			85		0
Down					65			62		3
Down nasally				50			50		0
Nasally				60			50		10
Up nasally				55			60		0
Up					45			48		0
Up temporally			55			65		0

  Total					500					13

Based on the above figures, the veteran has 483 degrees of 
remaining vision field in the right eye, for an average 
contraction of the vision field for each meridian to 
50 degrees (483 divided by eight).  He also has 487 degrees 
of remaining vision field in the left eye, for an average 
contraction of the vision field for each of the eight 
meridians to 61 degrees.  38 C.F.R. § 4.76a (2002).

The RO provided the veteran an additional VA ophthalmology 
examination in 
August 1999, which included a review of his medical records.  
During that examination the veteran again reported that he 
was unable to wear eye glasses due to Meniere's syndrome.  
Testing revealed best corrected distance visual acuity in the 
right eye of 20/60 and in the left eye of 20/300.  External 
examination showed the veteran to have bilateral ptosis, 
right eye greater than left.  His right upper lid was at the 
superior pupillary margin, and his left upper lid was two 
millimeters above the pupillary margin.  The examiner noted 
that the veteran had a laceration lateral to the right 
lateral canthus, which the veteran attributed to prior eyelid 
surgery.  The veteran has not identified any medical records 
pertaining to this eyelid surgery, or otherwise described its 
purpose or results.

The examiner conducted the Goldman vision field test, without 
correction.  The testing revealed some slight constriction 
(to the 35 degree meridian) superiorly in the right eye.  
Evaluation of the left eye also showed slight constriction to 
the 35 degree meridian superiorly in the left eye, as well as 
some slight constriction nasally and inferonasally.  The 
examiner did not at that time include with the examination 
report the actual vision field charts, or the charts were 
otherwise lost.  The examination resulted in diagnoses of 
interstitial keratitis, left eye greater than right; ptosis, 
right eye greater than left; cataracts; and constricted 
vision fields in both eyes.  The examiner stated that in 
order to fully comment on the reason for the constricted 
vision fields a full examination would be required (the 
veteran had declined a dilated fundus examination, insisting 
that he should be examined only for the vision fields).  The 
examiner provided the opinion, based on the evidence 
available, that the constriction in the superior vision 
fields was due to the bilateral ptosis, although other causes 
could not be ruled out.

The same examiner again examined the veteran in September 
1999, due to the missing vision field charts.  The examiner 
conducted an additional Goldman vision field examination, 
without correction.  Based on the examiner's evaluation of 
the test results, there was some constriction in the vision 
field of the right eye superiorly (to 30 degrees), but the 
remaining vision field was full.  Examination of the left eye 
revealed a full vision field, except for a slight 
constriction inferonasally.  Evaluation of the actual vision 
field charts showed the following:

Right eye:

Meridian			Normal degrees	Remaining		Loss
Temporally				85			75		10
Down temporally			85			85		0
Down					65			55		10
Down nasally				50			52		0
Nasally				60			45		15
Up nasally				55			40		15
Up					45			28		17
Up temporally			55			32		23

  Total					500					90

Left eye:

Meridian			Normal degrees	Remaining		Loss
Temporally				85			82		3
Down temporally			85			77		8
Down					65			48		17
Down nasally				50			51		0
Nasally				60			45		15
Up nasally				55			50		5
Up					45			48		0
Up temporally			55			50		5

  Total					500					53

Based on the above figures, the veteran has 410 degrees of 
remaining vision field in the right eye, for an average 
contraction of the vision field to 51 degrees (410 divided by 
eight).  He also has 447 degrees of remaining vision field in 
the left eye, for an average contraction of the vision field 
to 59 degrees (447 divided by eight).

Do to perceived inconsistencies in the vision field testing 
that had been previously conducted, in the March 2000 remand 
the Board instructed the RO to have the results of the vision 
field testing reviewed by a VA ophthalmologist.  That review 
was conducted in July 2000 for the expressed purpose of 
obtaining an opinion on whether any contraction of the vision 
field in either eye was due to intrinsic ocular disease or 
the dermatochalasis.  The VA ophthalmologist reviewed the 
December 1997 Humphrey vision field test and the Goldman 
tests completed in March 1997 by the veteran's private 
ophthalmologist.  The VA ophthalmologist interpreted those 
tests as revealing significant superior vision field 
deficits, but noted that the veteran's eyelids were not taped 
up when the testing was conducted and that ptosis was the 
most likely cause of the deficits.  The VA ophthalmologist 
noted that the testing was properly completed by the VA 
examiner in September 1999, and that that testing revealed 
normal vision fields except for a superior attenuation.  The 
VA ophthalmologist also found that there was no doubt that 
the superior field deficits were due to eyelid blockage, and 
not intrinsic eye disease. 

Because the numerical figures shown for the veteran's visual 
acuity in the August 1999 examination report are not listed 
in the chart for rating impairment of central visual acuity 
found in 38 C.F.R. § 4.84a, the Board again remanded the case 
to the RO in January 2001.  The purpose of the remand was to 
have a VA ophthalmologist review the results of the prior 
testing and determine how the veteran's visual acuity fit 
into the Rating Schedule.  A VA ophthalmologist reviewed the 
visual acuity figures resulting from the August 1999 
examination in April 2001 and stated that the best corrected 
visual acuity of 20/60 in the right eye indicated that the 
veteran was unable to see the target at 20/50, but could see 
the target at 20/70.  The VA  ophthalmologist concluded that 
the veteran's right eye visual acuity should, therefore be 
considered 20/70 in terms of the rating criteria.  He also 
stated that the finding of 20/300 visual acuity in the left 
eye should be interpreted as 15/200 in terms of the rating 
criteria.

The ophthalmologist also reviewed the Goldman vision field 
charts prepared in September 1999.  Regarding the right eye, 
he determined that the veteran had a total deficit of 
69 degrees, when subtracted from the total normal field of 
vision of 500 degrees yielded a remaining vision field of 
431 degrees, or an average contraction at each of the eight 
meridians of 54 degrees.  Pertaining to the left eye, the 
veteran had a total deficit of 45 degrees, when subtracted 
from the total normal field of vision of 500 degrees yielded 
a remaining vision field of 455 degrees, or an average 
contraction at each of the eight meridians of 57 degrees.  It 
is not clear, however, what figures the ophthalmologist used 
in computing the total deficit, in terms of the normal range 
of vision for each of the eight meridians.

The veteran underwent an additional VA ophthalmology 
examination in August 2001, which consisted of an evaluation 
of his fields of vision and not central visual acuity.  The 
examiner prepared Goldman vision field charts, and 
interpreted that testing as revealing no significant vision 
field deficit in either eye.  A review of the actual Goldman 
vision field charts revealed the following findings:

Right eye:

Meridian			Normal degrees	Remaining		Loss
Temporally				85			58		27
Down temporally			85			70		15
Down					65			60		5
Down nasally				50			52		0
Nasally				60			53		7
Up nasally				55			50		5
Up					45			22		23
Up temporally			55			34		21

  Total					500					103



Left eye:

Meridian			Normal degrees	Remaining		Loss
Temporally				85			58		27
Down temporally			85			70		15
Down					65			62		3
Down nasally				50			42		8
Nasally				60			37		23
Up nasally				55			45		10
Up					45			35		10
Up temporally			55			52		3

  Total					500					99

Based on the above figures, the veteran has 397 degrees of 
remaining vision field in the right eye, for an average 
contraction of the vision field to 50 degrees (397 divided by 
eight).  He also has 401 degrees of remaining vision field in 
the left eye, for an average contraction of the vision field 
to 50 degrees (401 divided by eight).

The Rating Schedule provides the rating criteria for 
determining the severity of disability based on loss of 
central visual acuity or loss of the fields of vision.  The 
Rating Schedule has no provision for evaluating the impact on 
the veteran's earning capacity if he has both loss of central 
visual acuity and loss of the fields of vision.  The 
Veterans' Benefits Administration Manual M21-1 (Manual M21-1) 
instructs the RO rating staff in this situation to refer the 
case to the Director of the Compensation and Pension Service 
for consideration of an extra-schedular rating in accordance 
with 38 C.F.R. § 3.321.  Manual M21-1, Part VI,  11.07 (f) 
(August 26, 1996).

The RO referred the veteran's appeal to the Director of the 
Compensation and Pension Service in accordance with Manual 
M21-1 instructions.  The Director reviewed the veteran's 
claims file and in a May 2002 decision determined that the 
veteran's overall loss of vision efficiency, including the 
combined impact of the loss of central visual acuity and loss 
of the fields of vision, warranted a 70 percent rating on an 
extra-schedular basis under the authority of 38 C.F.R. 
§ 3.321(b).  The RO effectuated that decision in a May 2002 
rating decision by assigning a 70 percent disability rating 
for interstitial keratitis, effective August 20, 1990, on an 
extra-schedular basis.
Analysis

The veteran's contentions

The veteran has implied that the examination results showing 
visual acuity in number formulas not specifically cited in 
the rating criteria for vision loss should not be used in 
determining the appropriate rating.  However, in determining 
actual visual acuity, the examiner must accurately state the 
results of the testing using a Snellen type test or its 
equivalent, regardless of whether the results match any 
listing in the rating criteria.  38 C.F.R. § 4.75 (2002).  
The regulations provide a means of extrapolating the 
appropriate rating, regardless of the findings resulting from 
examination.  As provided in 38 C.F.R. § 4.83, a person not 
having the ability to read at any one of the scheduled steps 
in the rating criteria, but reading at the next scheduled 
step, is to be rated as reading at this latter step.  
Therefore, if the number formula for visual acuity determined 
as the result of valid testing falls between the listed 
rating steps, the visual acuity is rated at the next 
scheduled step.  The VA ophthalmologist employed this method 
in interpreting the veteran's test results in terms of the 
pertinent rating criteria.

The veteran also contends that his vision should be evaluated 
on the basis of uncorrected visual acuity, because he is 
unable to wear eye glasses because they aggravates the 
symptoms of Meniere's disease.  In an August 1995 statement, 
however, he reported that he used a magnifying glass for 
reading; he is, therefore, apparently able to use corrective 
lenses when required for reading.  Regardless of his 
assertions, the regulations provide that the best distance 
vision obtainable after best correction will be the basis of 
rating a visual impairment.  38 C.F.R. § 4.75 (2002).  The 
fact that the veteran does or does not use corrective lenses 
on a regular basis cannot be considered in determining the 
appropriate schedular rating.  His inability to wear 
corrective lenses may be considered in determining whether 
his vision loss presents an unusual disability picture 
warranting consideration of an extra-schedular rating in 
accordance with 38 C.F.R. § 3.321(b), if that fact has any 
impact on his earning capacity.

Following the RO's grant of the 70 percent extra-schedular 
rating for interstitial keratitis, the veteran continued to 
express disagreement with the assigned rating.  In a June 
2002 letter he stated that because the 30 percent rating that 
had been assigned for interstitial keratitis was a protected 
rating, VA was precluded from assigning an extra-schedular 
rating that did not conform to the regulation regarding the 
combination of ratings, 38 C.F.R. § 4.25.  He implied that if 
the 70 percent rating was assigned on a schedular basis it 
could be combined with his other service-connected 
disabilities to produce a 100 percent rating (in addition to 
the 100 percent schedular rating already assigned for 
Meniere's syndrome), but that if it is extra-schedular the 
rating could not be combined in determining his entitlement 
to a higher level of special monthly compensation.  No legal 
analysis accompanied that assertion, particularly with 
respect to why an extra-schedular rating should be treated 
differently from a rating on a schedular basis.

The veteran's assertions are incorrect.  Regardless of 
whether the 70 percent rating is assigned on a schedular or 
extra-schedular basis, that rating is applied to the Combined 
Ratings Table in 38 C.F.R. § 4.25 to determine the combined 
rating for his service-connected disabilities, in addition to 
the 100 percent schedular rating that has been assigned for 
Meniere's syndrome.  Excluding the rating for Meniere's 
syndrome, his service-connected disabilities now consist of 
the following:  interstitial keratitis, rated at 70 percent; 
otitis media with hearing loss, rated at 30 percent; 
amputation of the tip of the thumb, 10 percent; and a 
cicatrix on the right middle finger, 10 percent.  By applying 
those ratings to the Combined Ratings Table, the veteran's 
other service-connected disabilities have a combined rating 
of 80 percent.  38 C.F.R. § 4.25 (2002).  Assigning the 
70 percent rating as a schedular rating, rather than an 
extra-schedular rating, would not increase his other service-
connected disabilities to a combined rating of 100 percent.

The veteran has implied that sending his case to the Director 
of the Compensation and Pension Service was a ploy to avoid 
granting him a 100 percent schedular rating for the eye 
disorder.  He has not cogently explained why this was so.  A 
review of the record in this case leads to the conclusion 
that the RO was following established procedures that apply 
to all veterans with a loss of central visual acuity and 
fields of vision in sending his case to the Compensation and 
Pension Service.  The Director of the Compensation and 
Pension Service, and not the RO, is the only entity 
authorized to assign an extra-schedular rating in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996), appeal 
dis'd per curium 9 Vet. App. 253 (1996); 38 C.F.R. § 3.321(b) 
(2002).  The veteran's assertions are, therefore, without 
merit.

The veteran also asserted that in the January 2001 remand the 
Board instructed the RO to re-adjudicate the issue of 
entitlement to a higher rating on a schedular basis, in that 
the Board had no authority to consider an extra-schedular 
rating.  A review of the January 2001 remand reveals that the 
Board instructed the RO to re-adjudicate the issue of the 
assigned rating, after completing the requested development, 
but in no way restricted the RO in considering a schedular or 
extra-schedular rating.  Although the Board has no authority 
to assign an extra-schedular rating in the first instance, as 
will be shown below the Board does have the authority to 
review an appeal of an extra-schedular rating, which is now 
the case here.  

Application of the law to the facts of the case

The veteran's service-connected eye disability is currently 
rated as 70 percent disabling.  

In a June 1998 statement the veteran asserted, based on his 
interpretation of the joint motion for remand and the Court's 
August 1997 order, that he is entitled to a 50 percent rating 
for loss of visual acuity, plus an additional rating for loss 
of the fields of vision, and an additional extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b).  In his June 2002 
letter he claimed that the 70 percent extra-schedular rating 
that had been assigned did not sufficiently compensate him 
for the degree of disability caused by his eye impairment, 
but he provided no specific allegations regarding that claim.  
He contends that separate schedular ratings should be 
assigned for the impairment of central visual acuity and the 
loss of the fields of vision, with appropriate diagnostic 
codes, which would result in a 100 percent rating.

A review of the medical evidence shows that the veteran's 
central distance visual acuity has been evaluated as follows:

			Right Eye					Left Eye
June 1992 		20/50-3 (corrected)				20/100 
(corrected)
January 1993 	Jaeger 2 (uncorrected)			20/400 
(uncorrected)
June 1995		20/40-1 (corrected)				20/100 
(corrected)
August 1999 		20/60 (corrected)				20/300 
(corrected)

The Board observes, however, that the January 1993 findings 
cannot be used for rating purposes because the test results 
were not based on a Snellen test or its equivalent.  See 
38 C.F.R. § 4.75 (2002).  

In any event, the test results obtained in August 1999 show 
the greatest degree of loss of visual acuity, and are also 
the most recent test results available.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994) [in determining the appropriate 
rating, the present level of disability is the primary 
concern].  The VA ophthalmologist in April 2001 found that 
the number formula of 20/300 in the left eye, which is not 
found in the rating chart for impairment of central visual 
acuity, should be interpreted as 15/200, which is found.  
According to the chart for evaluating impairment of central 
visual acuity, vision in one eye of 15/200 and vision in the 
other eye of 20/60, which is read at the next higher step of 
20/70, is indicative of a 40 percent disability rating.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6076 (2002).

The veteran contends that because the number formula of 
20/300 is not found in the chart for evaluating impairment of 
central visual acuity, the visual acuity in the left eye 
should be considered to be blindness in the left eye.  

According to 38 C.F.R. § 4.83, if a number formula is not 
found on the chart, the next higher step will be used.  The 
problem with the reading of 20/300 was that the Board was 
unable to determine what the next higher step would be, which 
led to the January 2001 remand.  The VA ophthalmologist 
provided that information in April 2001 by indicating that 
the number formula of 15/200 should be used.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein [holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  In this case, the objective medical 
evidence, in the form of the VA ophthalmologist's report, 
does not show blindness in the left eye, and the disability 
rating cannot, therefore, be based on the left eye being 
blind.

The Board has of course taken into consideration the 
veteran's statements.  Although he is competent to report his 
own symptomatology, as a lay person without medical training 
he is not competent to opine on matters requiring specialized 
medical training, such as the interpretation of medical test 
reports.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In addition to the loss of central visual acuity, the veteran 
has suffered a loss in the fields of vision.  The medical 
evidence shows that in addition to interstitial keratitis, 
for which service connection has been established, he also 
has bilateral ptosis, or dermatochalasis; age-related macular 
degeneration; and cataracts, for which service connection has 
not been established.  The medical evidence also shows that 
the superior aspect of the loss of the fields of vision is 
due to the ptosis, or dermatochalasis.  

It appears that the amount of the loss of the fields of 
vision that is due to the service-connected disability, as 
opposed to the non-service connected disabilities, has not 
been determined.  In assigning the extra-schedular rating in 
May 2002 the Director of the Compensation and Pension Service 
apparently presumed that all of the loss of the fields of 
vision was due to the service-connected disability.  For the 
purpose of determining whether a rating in excess of 
70 percent is warranted, the Board will apply the same 
presumption.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
[the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].

According to the most recent vision field examination in 
August 2001, which also reflects the greatest degree of 
impairment of the vision fields, the veteran has an average 
contraction of the vision field to 50 degrees in both eyes.  
In accordance with Diagnostic Code 6080, average contraction 
of the vision field to between 45 and 60 degrees, 
bilaterally, is rated as 20 percent disabling.  38 C.F.R. 
§ 4.84a (2002).  If, as the veteran requests, this 20 percent 
rating is combined with the 40 percent rating for impairment 
of central visual acuity, that would yield a combined rating 
for the eye disability of 50 percent.  38 C.F.R. § 4.25 
(2002).  If the two separate ratings were added to reflect 
the total impairment of earning capacity due to the eye 
disability, the rating would be 60 percent.  

Contrary to the veteran's assertions, the bilateral factor 
provided in 38 C.F.R. § 4.26 applies only to paired 
extremities or muscle groups, not the organs of sense.  The 
disability rating for the eye disorder cannot, therefore, be 
increased by application of the bilateral factor.  Neither 
combining or adding the separate schedular ratings yields a 
total rating of 100 percent.



The regulation pertaining to extra-schedular ratings is as 
follows:

a) Use of rating schedule.  The 1945 Schedule for 
Rating Disabilities will be used for evaluating the 
degree of disabilities in claims for disability 
compensation, disability and death pension, and in 
eligibility determinations.  The provisions 
contained in the rating schedule will represent as 
far as can practicably be determined, the average 
impairment in earning capacity in civil occupations 
resulting from disability. 

(b) Exceptional cases -- (1) Compensation.  Ratings 
shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from 
time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, 
therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field 
station submission, is authorized to approve on the 
basis of the criteria set forth in this paragraph 
an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively 
to the service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards. 

38 C.F.R. § 3.321 (2002).

In accordance with the M21-1 instructions pertaining to 
impairment of central visual acuity and field of vision, the 
RO forwarded the veteran's claim to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  The Director of the Compensation and 
Pension Service has assigned an extra-schedular rating for 
the eye disability of 70 percent, which is in excess of the 
rating that would be assigned based solely on application of 
the Rating Schedule.  

The Court has held that the Board is precluded from assigning 
an extra-schedular rating in the first instance; that 
authority is limited to the Director of the Compensation and 
Pension Service or the Under Secretary for Benefits.  See 
Floyd, 9 Vet. App. at 94.  Whether the Board has the 
authority to review a decision made by the Director of the 
Compensation and Pension Service regarding an extra-schedular 
rating requires discussion.

The Board has jurisdiction to review all questions in a 
matter which under 38 U.S.C. § 511(a) is subject to decision 
by the Secretary.  38 U.S.C.A. § 7104(a) (West 2002).  "The 
Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans."  38 U.S.C.A. § 511(a) (West 2002).

The Court has held that "[i]f a decision is committed by 
statute to the Secretary's discretion, and where by statute 
or regulation there exists a judicially manageable standard 
limiting the Secretary's discretion, the Board must review 
the Secretary's decision to insure that it was made within 
the statutory or regulatory confines. . . . However, where a 
decision is committed to the discretion of the Secretary and 
no manageable standards exist to evaluate that decision, the 
decision is committed to the Secretary's discretion 
absolutely, and the Board lacks jurisdiction to review such a 
determination."  See Werden v. West, 13 Vet. App. 463, 467 
(2000) [citing Meakin v. West, 11 Vet. App. 183, 187 (1998)].  

The provision for an extra-schedular rating is not statutory; 
it exists only by regulation, under the authority of the 
Secretary to establish a schedule of disability ratings, 
38 U.S.C.A. § 1155.  As indicated above, an extraschedular 
rating may be assigned if the case presents an exceptional or 
unusual disability picture with related factors such as 
marked interference with employment or frequent periods of 
hospitalization "as to render impractical the application of 
the regular schedular standards." 

The regulation does not precisely mandate under what 
circumstances application of the regular schedular standards 
is rendered impractical, or the amount of the rating to be 
assigned if an extra-schedular rating is found to be 
warranted.  To that extent, the grant of an extra-schedular 
rating is limited to the discretion of the Director or the 
Under Secretary.  The question remains as to whether the 
regulation provides a "judicially manageable standard" 
limiting that discretion.

The regulation provides the criterion for determining when an 
extra-schedular rating is appropriate, that being when the 
case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The regulation also provides guidance on 
determining the amount of the extra-schedular rating, in that 
the extra-schedular evaluation should be commensurate with 
the average impairment of earning capacity due exclusively to 
the service-connected disability.  Because the regulation 
provides guidance on when an extra-schedular rating should be 
granted, and the amount of the rating, the Board finds that a 
sufficient standard exists for limiting the Secretary's 
discretion.  The decision to grant the veteran a 70 percent 
extra-schedular rating for his eye disability is, therefore, 
subject to review by the Board.

As shown above, the disability due to interstitial keratitis, 
including impairment of central visual acuity and loss of the 
fields of vision, would be rated as 50 percent disabling if 
rated separately and combined.  The Director of the 
Compensation and Pension Service increased the rating to 
70 percent, apparently based on a finding that the combined 
effects of the impairment of visual acuity and loss of the 
fields of vision equated to a 70 percent disability.  
Entitlement to an extra-schedular disability rating in excess 
of 70 percent would thus require a finding that the combined 
effect of the impairment of central visual acuity and the 
loss of the fields of vision was equal to an 80 percent or 
higher disability.

The Board notes that of the diagnostic codes pertaining to 
the eyes, Diagnostic Code 6075 provides an 80 percent rating 
if impairment of central visual acuity in both eyes is 
limited to 15/200; if visual acuity is 10/200 in one eye and 
15/200 in the other; if vision in one eye is 5/200 and 15/200 
in the other; or if the veteran is blind in one eye, having 
only light perception, and vision in the other eye is 15/200.  
The diagnostic code pertaining to loss of the field of vision 
has no rating in excess of 70 percent, except for the 
100 percent rating provided for bilateral contraction of the 
visual fields to five degrees or less, which is equivalent to 
blindness.  38 C.F.R. § 4.84a (2002).

The Board finds that visual acuity in one eye of 15/200 and 
in the other eye of 20/60, together with average contraction 
of the vision field to 50 degrees in both eyes, does not 
result in an impairment of earning capacity that is equal to 
that resulting from visual acuity in both eyes being limited 
to 15/200, visual acuity in one eye of 10/200 and 15/200 in 
the other, vision in one eye of 5/200 and 15/200 in the 
other, or the veteran being blind in one eye and having 
vision in the other eye of 15/200.  Although the veteran has 
significant contraction of the fields of vision when 
comparing his test results to the normal visual field extent 
shown in 38 C.F.R. § 4.76a, the ophthalmologists who examined 
him found that the contraction of the visual fields was no 
more than slight.  He retains a substantial portion of the 
visual fields in both eyes, and has functioning vision in the 
right eye, in that he is able to read with a magnifying 
glass.  With his functioning vision he is less disabled than 
an individual would be with visual acuity of no better than 
15/200 in both eyes.  The Board finds, therefore, that the 
combined disability due to impairment of central visual 
acuity and loss of the fields of vision is not equivalent to 
any of the objective criteria for assigning an 80 percent 
rating for an eye disability.  The Board has determined, 
therefore, that the criteria for an extra-schedular 
disability rating in excess of 70 percent are not met.

In summary, for reasons and bases expressed above, the Board 
concludes that that the preponderance of the evidence is 
against the veteran's claim of entitlement to a disability 
rating in excess of 70 percent for interstitial keratitis, 
including on an extra-schedular basis.



CONTINUED ON NEXT PAGE



2.  Entitlement to special monthly compensation at the rate 
payable pursuant to 38 U.S.C. § 1114(s) in addition to that 
payable pursuant to 38 U.S.C. § 1114(l) and (p).
The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and for reasons 
explained immediately below finds that the provisions of the 
laws and regulation do not apply to this issue.  See Holliday 
v. Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

 The Court has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  As to this issue the facts are not in dispute; 
resolution of the veteran's appeal is dependent on 
interpretation of the statute and regulation pertaining to 
entitlement to special monthly compensation.  VA has no 
further duty, therefore, to notify the veteran of the 
evidence needed to substantiate his claim or to assist him in 
obtaining additional evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the claim.  See Wensch, 15 Vet. App. 
at 368.

The Board hastens to point out however, that the veteran has 
been accorded ample opportunity to submit evidence and 
argument in support of his claim, and he has been offered the 
opportunity to be represented in this matter and to 
participate in a personal hearing.  All appropriate due 
process considerations have, therefore, been satisfied.  See 
38 U.S.C.A. § 7105(a); 38 C.F.R. § 3.103.


Relevant Law and Regulations

Special monthly compensation is payable at a specified rate 
if a veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both feet, 
or of one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b) (2002).  

Special monthly compensation is payable at a higher rate if a 
veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of both hands, or 
of both legs at a level, or with complications, preventing 
natural knee action with prostheses in place, or of one arm 
and one leg at levels, or with complications, preventing 
natural elbow and knee action with prostheses in place, or 
has suffered blindness in both eyes, rendering such veteran 
so helpless as to be in need of regular aid and attendance.  
38 U.S.C.A. § 1114(m) (West 2002); 38 C.F.R. § 3.350(c) 
(2002).  

In addition to the statutory rates payable in accordance with 
38 U.S.C.A. §§ 1114(l)-(n), additional single permanent 
disability or combinations of permanent disabilities 
independently ratable at 50 percent or more will afford 
entitlement to the next higher intermediate rate or, if 
already entitled to an intermediate rate, to the next higher 
statutory rate under 38 U.S.C.A. § 1114, but not above the 
(o) rate.  The disability or combination of disabilities 
independently ratable at 50 percent or more must be separate 
and distinct and involve different anatomical segments or 
bodily systems from the conditions establishing entitlement 
under 38 U.S.C.A. §§ 1114(l)-(n).  38 U.S.C.A. § 1114(p) 
(West 2002), 38 C.F.R. § 3.350(f)(3) (2002).

In addition to the statutory rates payable in accordance with 
38 U.S.C.A. §§ 1114(l)-(n), an additional single permanent 
disability independently ratable at 100 percent will afford 
entitlement to the next higher statutory rate payable under 
38 U.S.C.A. § 1114.  In no event may the amount payable 
exceed that provided in 38 U.S.C.A. § 1114(o).  The single 
permanent disability independently ratable at 100 percent 
must be separate and distinct and involve different 
anatomical segments or bodily systems from the conditions 
establishing entitlement under 38 U.S.C.A. §§ 1114(l)-(n).  
If the multiple entitlement is based on loss or loss of use 
of extremities that is caused by the same etiological disease 
or injury, that disease or injury may not serve as the basis 
for the independent rating unless it is so rated without 
regard to the loss or loss of use.  38 U.S.C.A. § 1114(p) 
(West 2002), 38 C.F.R. § 3.350(f)(4) (2002). 

Special monthly compensation is payable at a specified rate 
if a veteran, as the result of service-connected disability, 
has one service-connected disability rated as 100 percent 
disabling and he is permanently housebound or he has 
additional service-connected disabilities independently rated 
as 60 percent or more disabling.  The veteran will be found 
to be permanently housebound if he has a single service-
connected disability rated at 100 percent without resort to 
individual unemployability and, due to his service-connected 
disabilities, he is confined to his home or the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that such confinement 
will continue throughout his lifetime.  38 U.S.C.A. § 1114(s) 
(West 2002); 38 C.F.R. § 3.350(i) (2002).
Factual and Procedural Background

Certain of the information provided immediately below is 
duplicative of the procedural history contained in the 
Introduction to this decision and that which was provided in 
connection with the increased rating issue above.  However, 
the Board believes that a complete, stand alone discussion of 
the background pertaining to this issue is necessary.

The veteran initially raised the issue of entitlement to 
special monthly compensation in July 1996, when he claimed 
entitlement to special monthly compensation based on the need 
for regular aid and attendance.  In November 1996 he asserted 
that he was entitled to aid and attendance benefits due to 
the symptoms of Meniere's disease, in that he was unable to 
walk at night without assistance and had difficulty 
maintaining his balance.  He submitted a November 1995 
medical report indicating that he needed aid and attendance 
benefits due to severe bilateral Meniere's disease with loss 
of vestibular function, equilibrium, and difficulty 
maintaining his balance, associated with bilateral hearing 
loss.  He also had problems with transient ischemic attacks, 
severe coronary artery disease, and chronic obstructive 
pulmonary disease, for which service connection has not been 
established.

As previously stated, in a November 1998 rating decision the 
RO granted entitlement to a 100 percent schedular rating for 
Meniere's disease, effective in May 1995.  With that 
increased rating, the veteran's service-connected 
disabilities then consisted of the following:  Meniere's 
syndrome, rated as 100 percent disabling; interstitial 
keratitis, rated at 30 percent; otitis media with hearing 
loss, rated at 30 percent; amputation of the tip of the left 
thumb, rated at 10 percent; and a cicatrix on the right 
middle finger, also rated at 10 percent.  Because the veteran 
had one service-connected disability rated at 100 percent, 
and additional service-connected disabilities independently 
rated at 60 percent or higher, in the November 1998 rating 
decision the RO also awarded entitlement to special monthly 
compensation at the rate provided by 38 U.S.C.A. § 1114(s), 
effective in May 1995.

The veteran perfected an appeal of the effective date 
assigned for the 100 percent rating for Meniere's syndrome.  
In an August 1999 decision the Board granted an effective 
date of August 20, 1990, for the assignment of the 
100 percent rating for Meniere's syndrome, and remanded to 
the RO the issue of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
for examination.

The RO effectuated the Board's August 1999 decision in a 
September 1999 rating decision by assigning an effective date 
of August 20, 1990, for the award of the 100 percent rating 
for Meniere's syndrome.  The RO also revised the effective 
date for the grant of special monthly compensation at the 
38 U.S.C.A. § 1114(s) rate to August 20, 1991.  With the 
assignment of the August 1990 effective date for Meniere's 
syndrome, on the date of his August 20, 1991, claim for an 
increased rating the veteran had one disability rated at 
100 percent (Meniere's syndrome) and additional service-
connected disabilities independently rated at 60 percent or 
higher.  

The RO could not assign an earlier effective date for the 
special monthly compensation at the 38 U.S.C.A. § 1114(s) 
rate because prior to August 20, 1991, the veteran's other 
service-connected disabilities had a combined rating of less 
than 60 percent (in the context of the veteran's appeal the 
rating for otitis media with hearing loss was increased from 
10 to 30 percent effective August 20, 1991).  Although the 
veteran also appealed the effective date assigned for the 
special monthly compensation, in a March 2000 decision the 
Board denied entitlement to an effective date prior to August 
20, 1991, for the assignment of special monthly compensation 
at the 38 U.S.C.A. § 1114(s) rate.

In a February 1999 statement the veteran asserted that he was 
entitled to aid and attendance benefits because he needed a 
daily attendant due to constant vertigo, nausea, vomiting, 
and the inability to maintain balance, all of which were 
caused by Meniere's syndrome.  A VA medical examination in 
September 1999 resulted in the conclusion that although he 
did not need the regular aid and attendance of another 
person, during episodes of vertigo due to Meniere's syndrome 
he would require the assistance of another person.

In the March 2000 decision in which the Board denied 
entitlement to an earlier effective date for special monthly 
compensation at the 38 U.S.C.A. § 1114(s) rate, the Board 
also granted entitlement to special monthly compensation at 
the 38 U.S.C.A. § 1114(l) rate based on the need for regular 
aid and attendance.  The Board found that the symptoms of 
Meniere's syndrome caused the veteran to be in need of the 
regular aid and attendance of another person.

In effectuating the Board's March 2000 decision, in an April 
2000 rating decision the RO discontinued the award of special 
monthly compensation previously awarded under 38 U.S.C.A. 
§ 1114(s), effective May 6, 1995, and established entitlement 
to special monthly compensation at the higher rate authorized 
by 38 U.S.C.A. § 1114(l) effective on the same date.  Under 
the authority of 38 U.S.C.A. § 1114(p), in a July 2000 rating 
decision the RO increased the rate of special monthly 
compensation to the intermediate rate between 38 U.S.C.A. 
§ 1114(l) and (m) based on the veteran being in need of 
regular aid and attendance and having additional service-
connected disabilities independently rated at 50 percent or 
more.  38 C.F.R. § 3.350(f)(3) (2002).  The effective date 
for the intermediate rate was also May 6, 1995.

The veteran perfected an appeal of the May 1995 effective 
date assigned for his entitlement to special monthly 
compensation at the 38 U.S.C.A. § 1114(l) rate based on the 
need for regular aid and attendance, arguing that he should 
have been awarded an effective date in August 1990.  In a 
January 2001 decision the Board granted an effective date of 
August 20, 1990, for the 38 U.S.C.A. § 1114(l) rate by 
finding that he had been in need of regular aid and 
attendance for a year prior to his August 1991 claim for 
increased ratings.  In effectuating that decision in March 
2001 the RO also assigned an effective date of August 20, 
1990 for the increase to the intermediate rate between 
38 U.S.C.A. § 1114(l) and (m).
Analysis

As an initial matter the Board notes that the veteran has 
asserted that the rating decision in which the RO 
discontinued the 38 U.S.C.A. § 1114(s) rate with the award of 
the 38 U.S.C.A. § 1114(l) was clearly and unmistakably 
erroneous.  A claim of clear and unmistakable error can only 
be brought against a decision that has become final.  See 
Best v. Brown, 10 Vet. App. 322 (1997); 38 C.F.R. § 3.105(a) 
(2002).  Because the veteran appealed the decision in which 
the RO discontinued entitlement to the 38 U.S.C.A. § 1114(s) 
rate that decision did not become final, which precludes the 
claim of clear and unmistakable error.  To the extent that 
the veteran is in fact merely indicating that he believes 
that the RO erred, this may be inferred from the very 
existence of this appeal, to include the filing of a notice 
of disagreement and substantive appeal.  In any event, the 
Board is obligated to conduct a de novo review on appeal 
without deference to the RO's decision.  

In his May 2000 notice of disagreement with the March 2000 
decision the veteran asserted that the special monthly 
compensation payable pursuant to 38 U.S.C.A. § 1114(s), based 
on him having one service-connected disability rated at 
100 percent and additional service-connected disabilities 
independently rated at 60 percent or higher, should not have 
been discontinued when he was awarded special monthly 
compensation payable pursuant to 38 U.S.C.A. § 1114(l) based 
on the need for regular aid and attendance.  He contends that 
he is simultaneously entitled to special monthly compensation 
under both provisions of the statute.
In support of his contention he referenced the Board's 
determination in the March 2000 decision that he was not 
entitled to an effective date prior to August 20, 1991, for 
the grant of special monthly compensation at the 38 U.S.C.A. 
§ 1114(s) rate.  The veteran has interpreted this finding as 
a determination by the Board he is also entitled to the 
38 U.S.C.A. § 1114(s) rate, in addition to the 38 U.S.C.A. 
§ 1114(l) rate, because in the same decision the Board 
granted special monthly compensation at the 38 U.S.C.A. 
§ 1114(l) rate.  

However, the Board's March 2000 decision in fact did not 
address the issue of his entitlement to special monthly 
compensation at the 38 U.S.C.A. § 1114(s) rate because that 
issue was not then before the Board.  The RO had established 
entitlement to the 38 U.S.C.A. § 1114(s) rate in November 
1998 without any consideration of that issue by the Board.  
The only issue considered by the Board in the March 2000 
decision pertaining to special monthly compensation at the 
38 U.S.C.A. § 1114(s) rate was the effective date of 
entitlement.  In denying entitlement to an effective date 
prior to August 20, 1991, the Board was not confirming 
entitlement to the 38 U.S.C.A. § 1114(s) rate, the Board was 
merely determining that entitlement prior to August 20, 1991 
was not shown.  The Board's March 2000 decision, therefore, 
has no bearing on whether the veteran is simultaneously 
entitled to the 38 U.S.C.A. § 1114(s) and 38 U.S.C.A. 
§ 1114(l) rates of special monthly compensation.

The veteran contends that he should be simultaneously 
entitled to the 38 U.S.C.A. § 1114(s) and 38 U.S.C.A. 
§ 1114(l) rates because his entitlement to the 38 U.S.C.A. 
§ 1114(s) rate was based on him having one service-connected 
disability rated at 100 percent, and additional service-
connected disabilities independently rated at 60 percent or 
higher, not on being housebound.  He references a number of 
times in multiple rating decisions and supplemental 
statements of the case in which the RO referred to his 
entitlement to the 38 U.S.C.A. § 1114(s) rate as being 
entitled to the "housebound" rate, which is misleading.  

Although use of the term is imprecise, VA rating staff 
frequently refer to the rate of special monthly compensation 
authorized by 38 U.S.C.A. § 1114(s) as being the "housebound" 
rate, regardless of whether entitlement is based on being 
housebound or having 100 percent plus 60 percent service-
connected disabilities.  Documents in the veteran's VA claims 
file clearly show that, in the veteran's case, entitlement to 
the 38 U.S.C.A. § 1114(s) rate was based on having 
100 percent plus 60 percent service-connected disabilities, 
not his housebound status.  Any reference the RO rating staff 
may have made to the "housebound" rate has no bearing on 
whether his entitlement to the 38 U.S.C.A. § 1114(s) rate 
should have been discontinued with the award of special 
monthly compensation payable pursuant to 38 U.S.C.A. 
§ 1114(l) based on the need for regular aid and attendance.

The veteran also contends that he should be simultaneously 
entitled to the 38 U.S.C.A. § 1114(s) and 38 U.S.C.A. 
§ 1114(l) rates because the special monthly compensation 
based on the need for regular aid and attendance is a 
"benefit of care and in most cases paid-out to another person 
to assist and care for the severely disabled veteran", while 
the rate payable pursuant to 38 U.S.C.A. § 1114(s) is based 
on having one disability rated at 100 percent and additional 
service-connected disabilities rated at 60 percent or higher.  
Although facially correct, for the reasons that will be 
explained below the Board finds that this argument is also 
without merit.

The statute and regulations pertaining to the payment of VA 
compensation benefits create a framework for compensating 
veteran's for service-connected disability.  The Rating 
Schedule establishes ratings based on reductions in earning 
capacity, from specific injuries or combinations of injuries.  
The ratings are based, as far as practicable, on the average 
impairment of earning capacity resulting from service-
connected disability.  38 U.S.C.A. § 1155 (West 2002); Evans 
(Samuel) v. Brown, 9 Vet. App. 273, 281 (1996); 38 C.F.R. 
§ 4.1 (2002).  All disabilities, including multiple 
disabilities arising from the same disease entity, are to be 
rated separately, then combined.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); 38 C.F.R. § 4.25(b) (2002).  

It is also a fundamental principle of the statutory and 
regulatory scheme that the veteran cannot be compensated 
twice for the same disability.  "Implicit within such 
statutory language is the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity.  In the field of workers' 
compensation law, such duplication has often been referred to 
as 'pyramiding of benefits . . .'"  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (citations omitted); 38 C.F.R. § 4.14 
(2002).  

Section 1114(a)-(j) of the statute establishes the amount of 
compensation payable based on the percentage of disability, 
ranging from 10 to 100 percent, arising from application of 
the Rating Schedule.  For specific disabilities, which are 
delineated in the statute, 38 U.S.C.A. § 1114(k)-(s) 
establishes rates of increased, or special monthly 
compensation that is payable over and above the amount to 
which the veteran is entitled by application of the Rating 
Schedule.  Inherent in these provisions is the concept that 
specific impairments, or combinations of impairments, result 
in an impairment of earning capacity over and above that 
contemplated in the Rating Schedule.

The evidence shows that the veteran was originally awarded 
the special monthly compensation payable pursuant to 
38 U.S.C.A. § 1114(s) because in addition to the 100 percent 
disability rating that was assigned for Meniere's syndrome, 
he had additional service-connected disabilities 
independently rated at 60 percent or higher.  The Rating 
Schedule could compensate him for no more than the 
100 percent disability, in that 38 U.S.C.A. § 1114(a)-(j) 
does not provide for any compensation in excess of that 
payable for the 100 percent disability.  In order to 
compensate the veteran for the additional impairment of his 
earning capacity due to the additional disabilities rated at 
60 percent or higher, 38 U.S.C.A. § 1114(s) provides for 
additional compensation.

The award of the special monthly compensation based on the 
veteran's need for regular aid and attendance, payable at the 
higher rate specified in 38 U.S.C.A. § 1114(l), was also 
based on the disability caused by Meniere's syndrome.  
Because the disability caused by Meniere's syndrome was used 
to support the grant of special monthly compensation pursuant 
to 38 U.S.C.A. § 1114(l), that same disability could not be 
used to support the grant of special monthly compensation 
payable in accordance with 38 U.S.C.A. § 1114(s).  To do so 
would result in the veteran receiving special monthly 
compensation twice for the same disability, which is 
prohibited.  Other than Meniere's syndrome, the veteran has 
no service-connected disabilities rated as 100 percent 
disabling.  Because the amount of special monthly 
compensation payable pursuant to 38 U.S.C.A. § 1114(l) is 
higher than that payable pursuant to 38 U.S.C.A. § 1114(s), 
the RO properly discontinued the 38 U.S.C.A. § 1114(s) rate 
when awarding the 38 U.S.C.A. § 1114(l) rate.

The veteran has argued that he is simultaneously entitled to 
the 38 U.S.C.A. § 1114(l) and (s) rates because he continues 
to have additional disabilities independently rated at 
60 percent or higher.  His entitlement to the 38 U.S.C.A. 
§ 1114(s) rate is not, however, precluded due to the status 
of his additional disabilities; such entitlement is precluded 
because his disability due to Meniere's syndrome cannot be 
used to support the grant of special monthly compensation 
based on the need for regular and aid attendance and the 
special monthly compensation payable in accordance with 
38 U.S.C.A. § 1114(s).  The additional impairment in his 
earning capacity due to the additional disabilities 
independently rated at 50 percent or higher is compensated by 
increasing the special monthly compensation to which he is 
entitled to the intermediate rate between 38 U.S.C.A. 
§ 1114(l) and (m), in accordance with the authority shown in 
38 U.S.C.A. § 1114(p).  

The veteran has also argued that the RO established an 
entitlement date of August 20, 1991 for the increase to the 
intermediate step and that he is entitled to the increase in 
benefits back to August 1990.  The documents in the claims 
file show, however, that with the award of an effective date 
for aid and attendance benefits of August 20, 1990, the RO 
also awarded an effective date of August 20, 1990, for the 
increase to the intermediate rate.  The veteran's assertions 
are, therefore, incorrect.

In summary, the evidence establishes that the disability due 
to Meniere's syndrome was used to support the grant of 
special monthly compensation payable pursuant to 38 U.S.C.A. 
§ 1114(s) and 38 U.S.C.A. § 1114(l).  The regulations 
prohibit compensating the veteran twice for the same 
disability; therefore, with the grant of the higher rate of 
special monthly compensation payable pursuant to 38 U.S.C.A. 
§ 1114(l), the RO correctly discontinued the special monthly 
compensation that had been payable in accordance with 
38 U.S.C.A. § 1114(s).  Entitlement to special monthly 
compensation based on the provisions of 38 U.S.C.A. § 1114(s) 
and 38 U.S.C.A. § 1114(l) for the same disability is 
precluded as a matter of law.  The Board has determined, 
therefore, that the veteran's appeal to establish entitlement 
to special monthly compensation at the rate payable pursuant 
to 38 U.S.C.A. § 1114(s) in addition to that payable pursuant 
to 38 U.S.C.A. § 1114(l) and (p) is denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (the 
claim should be denied as a matter of law if there is no 
entitlement under the law).


ORDER

The claim of entitlement to a disability rating in excess of 
70 percent for interstitial keratitis is denied.

The appeal to establish entitlement to special monthly 
compensation at the rate payable pursuant to 38 U.S.C.A. 
§ 1114(s) in addition to that payable pursuant to 38 U.S.C.A. 
§ 1114(l) and (p) is denied.



_______________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

